Citation Nr: 1745890	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  08-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board previously remanded this issue in August 2014 and February 2016.


FINDINGS OF FACT

The weight of the evidence is against finding current knee disabilities are related to active service or have been caused or aggravated by service-connected foot and hand arthritis.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In November 2006, the RO sent the Veteran a notice letter.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examinations for the knee claims in November 2012, November 2014, and April 2016.  The AOJ substantially complied with the Board's remand directives by obtaining VA treatment records and the April 2016 examination.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the foregoing reasons, the Board will proceed to the merits of the claims.

II. Service connection
 
The Vetera asserts that his bilateral knee disabilities are related to his service or, alternatively, related to his service-connected foot and hand arthritis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307(a)(3).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose a complex disability, such as arthritis, or determine its cause as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as they have been consistent and detailed.

After review of the record, the Board finds that the criteria for service connection for the knees have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current knee disability.  The November 2014 and April 2016 examiners diagnosed arthritis in the knees.  Next, the evidence shows in-service physical work and complaints of pain.  The Veteran has consistently reported in-service work requiring prolonged standing, maintaining balance, heavy lifting, bending, stooping, crouching, and carrying heavy equipment as a Boatswain Mate and experiencing knee pain during service.  Service treatment records show complaints of left knee pain in March 1992 and a general complaint of painful joints in November 1996 at separation.  

The weight of the evidence does not, however, demonstrate a connection to service.  During VA examinations, the Veteran reported having knee pain since the time of service but not seeking treatment because the pain was less severe than his other joints.  Private treatment records show the first diagnosis of arthritis in the knees in May 1999, more than a year after service.  Additionally, the April 2016 examiner noted that the 1999 diagnosis was subjective, with no accompanying diagnostic testing to confirm arthritis.  As the diagnosis was more than a year after separation, the presumption from 38 C.F.R. § 3.307(a)(3) for arthritis as a chronic disease does not apply.  See also 38 C.F.R. § 3.309(a).  An April 1997 examiner recorded the Veteran's complaints of problems and pain in his hands but no pain in any other joints.  The Board finds this record from the time of purported pain outweighs his later reports of continuous symptoms.  A nexus based on continuity of symptomatology therefore is not established.

The April 2016 examiner opined that the Veteran's knee disability is less likely than not related to service.  The examiner cited no documented treatment of both knees in service and only a single incident of left knee pain with no sequelae or further treatment in the military. The examiner found no evidence to support that his knees are related to the left knee pain he was treated for once in service.  He explained that the Veteran's current diagnosis of degenerative changes is mild, the diagnosis of osteoarthritis in 1999 is subjective with no empiric evidence other than crepitus, the first x-ray evidence of osteoarthritis appears much later, and there is no on-going treatment for distinct bilateral knee problems with the other joints.  Finally, the examiner opined that the Veteran's knee arthritis is more likely a condition of aging combined with his occupation requiring standing and walking for prolonged periods of time, because he has symmetrical arthritic changes in both knees.

The medical opinions also address the Veteran's contention that his knee arthritis is related to service-connected hand and foot arthritis.  The November 2012 examiner discussed the Veteran's history of arthritis noting that he was evaluated for arthritis in 1995 and 1996, referred to a rheumatologist at that time, and the involvement at that time was primarily in his hands.  The examiner found no clinical evidence to support that his knees were actually involved in the arthritis process with his hands and feet.  Similarly, the April 2016 examiner wrote that the contention that his knees should be included with his hands and feet is speculative and with no rationale; there is no clinical support of treatment for the knees during the time of treatment for the other joints.  

The 2016 examiner also addressed the question of whether an altered gait from the foot arthritis could have caused or aggravated the knees.  The examiner explained that the Veteran had mild, symmetrical degenerative changes in radiology findings, which do not support aggravation from an antalgic gait.  The Veteran does not require assistive equipment for an altered gait pattern.  Moreover, the examiner noted, normally if weight is being shifted onto one leg, a force falls behind the knee that eventually causes quad and hamstring weakness.  This usually results in excessive hyperextension of the affected knee, which is not apparent with respect to the Veteran.

The Board finds the 2016 examiner's opinions highly probative, as he included supporting rationale to explain that the knee arthritis was mild and more likely due to age and occupational use and the Veteran did not demonstrate the altered mechanics that normally lead to effects from an antalgic gait.  This probative medical evidence outweighs the lay statements and demonstrates that the Veteran's knee disabilities are not related to his service or his service-connected hand and feet disabilities.  Therefore, service connection is not warranted.  See 38 C.F.R. § 3.303. 


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


